Case 8:16-cv-02549-TPB-CPT Document 276 Filed 09/30/20 Page 1 of 3 PageID 10781




                        UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


 DISH NETWORK L.L.C.,
 a Colorado limited liability company,

         Plaintiff,
                                                             Case No. 8:16-cv-2549-TPB-CPT
 v.

 GABY FRAIFER, an individual Florida resident,
 PLANET TELECOM, INC., a Florida corporation,
 and, TELE-CENTER, INC., a Florida corporation,

          Defendants.
      ___________________________________/

                          JOINT MOTION TO STAY PROCEEDINGS
                           PENDING SETTLEMENT CONFERENCE


         Plaintiff DISH Network L.L.C. (“Plaintiff”) and Defendants Gaby Fraifer, Tele-Center,

 Inc., and Planet Telecom, Inc. (“Defendants”), by and through their respective undersigned

 counsel, and in accordance with Federal Rule of Civil Procedure 6(b) and Local Rule 3.09(a),

 respectfully file this Joint Motion to Stay Proceedings Pending Settlement Conference requesting

 an immediate stay of all proceedings for a period of thirty (30) days, to allow the parties to engage

 in a settlement conference with the assistance of Magistrate Judge Flynn to determine whether the

 parties can reach resolution in settlement of this litigation.

         Magistrate Judge Flynn conducted an earlier settlement conference with the parties prior

 to the Court’s ruling on the parties’ motions for summary judgment. Magistrate Judge Flynn has

 agreed to assist the parties in a second settlement conference that will be scheduled to take place

 as soon as possible during October 2020, following a stipulated process involving the parties and

 Magistrate Judge Flynn.
Case 8:16-cv-02549-TPB-CPT Document 276 Filed 09/30/20 Page 2 of 3 PageID 10782




        WHEREFORE, the Parties jointly request that the Court order an immediate stay of

 proceedings for a period of thirty (30) days pending the outcome of the parties’ Settlement

 Conference, including the Final Pretrial Conference currently scheduled for October 14, 2020, and

 Trial currently scheduled for the November Trial Term.

 Dated: September 30, 2020

 /s/ Timothy M. Frank                                 /s/ Joseph R. Sozzani
 Joseph H. Boyle (pro hac vice)                       Joseph R. Sozzani
 Timothy M. Frank (pro hac vice)                      Board Certified Intellectual Property Law
 HAGAN NOLL & BOYLE, LLC                              Florida Bar Number 120297
 Two Memorial City Plaza                              INFINITY IP, PLLC
 820 Gessner, Suite 940                               222 West Bay Drive
 Houston, Texas 77024                                 Largo, Florida 33770
 Telephone: (713) 343-0478                            Telephone: (727) 687-8814
 Facsimile: (713) 758-0146                            Email: JSozzani@InfinityIPLaw.com
 Email: joe.boyle@hnbllc.com
 Email: timothy.frank@hnbllc.com                      Derrick L. Clarke
                                                      Florida Bar Number 95550
 James A. Boatman, Jr.                                The Law Office of Derrick L. Clarke, PA
 Florida Bar No. 0130184                              146 2nd Street North, Suite 310
 THE BOATMAN LAW FIRM PA                              St. Petersburg, Florida 33701
 3021 Airport-Pulling Road North, Suite 202           Telephone: (727) 379-4434
 Naples, Florida 34105                                Email: dclarke@dclarkelegal.com
 Telephone: (239) 330-1494
 Facsimile: (239) 236-0376                            Attorneys for Defendants
 Email: jab@boatman-law.com                           Gaby Fraifer, Tele-Center, Inc.,
                                                      and Planet Telecom, Inc.
 Attorneys for Plaintiff DISH Network L.L.C.

             CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 3.09(d)

         Counsel executing this joint motion certify in accordance with Local Rule 3.09(d) that their
 respective clients have been informed of the motion and consent to the filing of the motion.

                                  CERTIFICATE OF SERVICE

        I certify that on September 30, 2020, I electronically filed the foregoing with the Clerk of
 the Court by using the CM/ECF system, which will provide notice to Plaintiff Dish Network, LLC.

                                            /s/ Joseph R. Sozzani
                                                Joseph R. Sozzani
                                                INFINITY IP, PLLC
                                                222 West Bay Drive

                                                  2
Case 8:16-cv-02549-TPB-CPT Document 276 Filed 09/30/20 Page 3 of 3 PageID 10783




                                    Largo, Florida 33770
                                    Telephone: (727) 687-8814
                                    Email: jsozzani@infinityiplaw.com

                                    Attorney for Defendants Gaby Fraifer,
                                    Tele-Center, Inc.. and Planet Telecom, Inc.




                                       3
